      Case 4:18-cr-00037-DPM Document 46 Filed 09/30/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:18-cr-37-DPM

CHRIS L. ALEXANDER                                        DEFENDANT

                                ORDER
     The Court appreciates Alexander's good letter. But his embedded
motion for a sentence reduction, Doc. 45, is denied.           The Court
commends Alexander on all the progress he's made and encourages
him to continue redeeming his time in prison. But this Court doesn't
have the power to reduce his sentence based solely on those good steps.
Further, but for the plea agreement, Alexander would have faced a
fifteen-year mandatory minimum. Doc. 24 at 5. The ten-year aggregate
sentence jointly recommended and imposed is therefore a fair one in
the circumstances.
     So Ordered.


                                        D.P. Marshall Jr.
                                                          ,
                                        United States District Judge
